Richard L. Mays, Justice, dissenting. The majority holds as a matter of law that the Infant-Toddler Montessori School is not an educational institution with a curriculum equivalent to a public elementary school. Basically, the majority asserts that a curriculum which addresses the educational needs of children from 1 to 3 years of age, as does the Montessori School, cannot be equivalent to a public elementary school which primarily addresses the educational needs of children from 5 to 12. I disagree. The evidentiary record below indicates to the contrary. The Infant-Toddler Montessori School has a curriculum which includes instruction in language development, math, science, geography, botany, zoology, reading, and motor development. The components of the school include a qualified staff, teaching materials, and learning aids. The educational structure and method used are comparable to those of the beginning grades of the public elementary schools. Under these circumstances, I cannot say that the chancellor’s decision was clearly erroneous. I would affirm the judgment below.